DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 29-48 are currently pending. 
 Terminal Disclaimer
The terminal disclaimer filed on 01/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 16324353 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
 As indicated in the Office Action of 10/28/2020, claims 30-36 and 38 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/05/2020. Additionally, claims 40-42 and 47 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/05/2020. Claims 29, 37, 39, 43-46 and 48 are the subject matter of this Office Action.
 
Response to Amendment
Applicant’s amendments, filed 01/19/2021 are acknowledged. Applicant has amended the scope of claim 43. Applicant has also added new claim 48 which narrows the therapeutically effective amount of N-acetyl leucine administered to the subject.  
Applicant’s declaration, filed 01/19/2021 is acknowledged and will be further discussed in the body of the Office Action.
Applicant’s arguments, filed 01/19/2021. In view of Applicant’s amendments, the pending 35 USC 112 paragraph B rejection of record is withdrawn. Additionally, in view of the 35 USC 102(b)(1)(a) exception recited in the declaration of 01/19/2021, the pending 35 USC 103 rejection in view of Bremova (Neurology Vol. 85 pages 1368-1375 published 10/2015), said rejection is withdrawn. Applicant's arguments, filed 01/19/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 37, 39, 43-46 and 48 remain rejected under 35 U.S.C. 103 as being unpatentable over Parenti et al (WO2013/182652 published 12/12/2013). 
  Parenti teaches treatment of a lysosomal storage disorder comprising the administration of an effective dose of an allosteric non-inhibitory chaperone of the lysosomal acid alpha glucosidase (GAA) to a patient in need (claims 14-15). Parenti teaches that the allosteric non-inhibitory chaperone of the lysosomal acid alpha glucosidase (GAA) is an N-acetylated amino acid (claim 17). Parenti teaches that the claimed racemic N-acetyl leucine is one of 22 N-acetylated amino acids that are suitable allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) to administer to said patient in need (pages 8-13, Table 1). 
Regarding the limitation of claim 43, Parenti teaches administration of said allosteric non-inhibitory chaperone of the lysosomal acid alpha glucosidase (GAA) in doses of 100mg/kg-1000 mg/kg per day (page 14 lines 3-20). As evidenced by Reagan-Shaw et al (FASEBJ Vol. 22 pages 659-661 published 2007), the average weight of a human adult is 60 kg (Table 1), and therefore administration of the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) N-acetyl leucine in prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding the limitations of claim 44-46, Parenti teaches that the elected lysosomal storage disorder, Tay-Sachs disease is one of 66 lysosomal storage disorders to be treated with N-acetylated amino acid therapy (pages 15 line 20 to page 16 line 10). As evidenced by page 20 lines 20-30 and page 21 line 15-25 of the instant specification, Tay-Sachs is classified as a specie of sphingolipidoses disorder and a disorder comprising primary lysosomal hydrolase defect.
It would therefore have been prima facie obvious to one of ordinary skill in the art prior to the time of the invention to administer the art recognized allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) N-acetyl leucine in order to effectively treat a subject comprising a lysosomal storage disorder in view of Parenti, arriving at the instantly claimed methodology. Motivation to select the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) N-acetyl leucine in order to effectively treat a subject comprising a lysosomal storage disorder logically flows from the fact that Parenti teaches that N-acetyl leucine is one of 22 effective N-acetylated amino acids effective to treat said lysosomal storage disorders. 
Applicant is reminded that “[I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, N-acetyl leucine is one of 22 effective N-acetylated amino acids effective to treat said lysosomal storage disorders. Accordingly, said artisan would have been motivated with a reasonable expectation of success that administration of the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) N-acetyl leucine, to a subject with a lysosomal storage disorder would have effectively treated said disorder in the subject.
 It is noted that Parenti does not specifically teach the administration of the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) N-acetyl leucine for at least 3 months. However, the optimum dosing cycle and frequency of administration of the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) to the patient comprising a lysosomal storage disorder would have been a matter well within the insight of one of ordinary skill in the art, as recited by Parenti (page 13-14). Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient, as recited by Parenti (page 13 line 15-25). Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)	
Secondly, a skilled artisan would have found it prima facie obvious to treat the patient with the lysosomal storage disorder with the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) N-acetyl leucine as taught by Parenti above, even if the patient was asymptomatic (claim 37). Said artisan would have been motivated to administer said allosteric non-inhibitory chaperone N-acetyl leucine regimen to said asymptomatic patient with a lysosomal storage disorder because said patient still diagnosed as comprising the lysosomal storage disorder, even if they are asymptomatic. Considering that the regimen of administering an allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA), such as N-acetyl leucine was validated in the prior art to treat said lysosomal storage disorder as taught by Parenti above, a skilled artisan would have predicted that the resulting therapeutic regimen would have been therapeutically effective in the patient comprising said lysosomal storage disorder. 

 Applicant traverses the rejection of record. Applicant argues that a skilled artisan would not have been motivated to select N-acetyl leucine as the allosteric non-inhibitory chaperones of the lysosomal acid alpha glucosidase (GAA) in order to treat a lysosomal storage disease, nor would have the skilled artisan predicted that administration of N-acetyl leucine would have treated the lysosomal storage disorder in the patient. Applicant argues that Parenti does not teach the administration of N-acetyl leucine for at least about 3 months, at least about 6 months, at least about 1 year, at least about 2 years or at least about 5 years and a skilled artisan would not have arrived at the dosing schedule embraced within the instant claims through routine experimentation. Applicant further argues that all the working embodiments are directed to the use of N-acetyl cysteine or N-acetyl serine and not N-acetyl leucine, and as such, a skilled artisan would neither have selected N-acetyl leucine nor predicted that N-acetyl leucine would follow the same mechanism of action as N-acetyl cysteine or N-acetyl serine to treat the claimed lysosomal storage disorder without significant hindsight analysis.
  
Response to Arguments
Applicant’s arguments, filed 01/19/2021 are acknowledged and have been carefully considered but remain unpersuasive. 
Regarding Applicant’s contention that Parenti is silent on the administration of the allosteric chaperone N-acetylated leucine for at least 3 months, the examiner is not persuaded. Said skilled artisan would be motivated to continue to administer the allosteric chaperone N-acetyl leucine to treat the lysosomal storage disorder for the duration of the lysosomal disorder. Parenti further teaches that a person of ordinary skill in the art can determine the effective duration of the allosteric chaperone to be administered using routine experimentation (page 13 lines to page 14 line 20), which in 
  Regarding Applicant’s contention that a skilled artisan would not have been motivated to select N-acetyl leucine as the N-acetylated amino acid allosteric chaperone for the treatment of a lysosomal disorder with a reasonable expectation of success because there are no working embodiments with N-acetyl leucine but rather, N-acetyl cysteine or N-acetyl serine, the examiner remains unpersuaded. A skilled artisan would have reasonable expected that the disclosed N-acetyl leucine would have treated the lysosomal storage disorder in a subject as Parenti teaches that N-acetyl leucine is one of 22 N-acetylated amino acids that are effective for the treatment of a lysosomal storage disorder (claims 14-15, 17 and Table 1).  MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. 
  Applicant is also reminded that MPEP §2123 teaches, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Applicant’s intent to discount the teaching of Parenti on the grounds that the disclosure of N-acetyl leucine as claimed allosteric chaperone 
Applicant further contends that a skilled artisan would not have reasonably predicted that the N-acetylated amino acid N-acetyl leucine of Parenti would have been effective for the treatment of a lysosomal disorder as a skilled artisan would not have predicted that N-acetyl leucine would have shared the same mechanism of action as the preferred embodiments of N-acetyl cysteine. This argument is not found to be persuasive, as the mechanism in which the disclosed N-acetyl leucine follows in order to yield the therapeutic effect of treating the lysosomal disorder is immaterial to the claimed methodology. The claims are drawn to the treatment of a lysosomal storage disorder or one or more symptoms associated with the lysosomal storage disorder in a subject in need comprising administering a therapeutically effective amount of acetyl leucine or a pharmaceutically acceptable salt thereof, limitations which are embraced within the teachings of Parenti. 
 Lastly, in regards to Applicant’s contention that the examiner exhibited significant hindsight reconstruction to select the allosteric chaperone N-acetyl leucine from one of 22 N-acetylated amino acids embraced within Parenti for the treatment of a lysosomal storage disorder, Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge which was within the level of ordinary skill In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Considering the fact that the present rejection under 35 U.S.C. 103(a) relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art of using allosteric chaperones, such as N-acetyl leucine as a therapeutic agent to treat lysosomal storage disorders (as clearly elucidated within the boundaries of Parenti) and does not improperly rely upon Applicant’s disclosure, the assertion that the present rejection is made with impermissible hindsight reconstruction is properly found unpersuasive.
 Conclusion
In view of the rejection set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628